El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Se trata de nn caso sobre negatoria de servidumbre di luces y vistas y de desagüe en el que además se reclamaron $3,000 de daños y perjuicios. La Corte de Distrito de San Juan declaró con lugar la demanda y ordenó a la demandada cerrar o tapiar siete huecos o ventanas que tenía su casa, situada en la calle Colón núm. 8 de Santurce, colindando por el Oeste con el solar y casa de la demandante, por estar dichas ventanas a menos de dos metros de distancia y, asimismo ordenó a la demandada modificar los tejados de su casa en forma tal que las aguas pluviales caigan sobre su propio suelo o sobre la calle y no sobre el solar de la demandante y que aquellas aguas que cayeran sobre el propio suelo de la demandada provenientes de los tejados de su casa las re-coja de modo que no causen perjuicio al predio contiguo de la demandante. Por último condenó a la demandada a pa-gar a la demandante $2 por concepto de daños y perjuicios nominales, más las costas y $75 de honorarios de abogado.
*809No conforme la demandada con esta sentencia recurre >ara ante esta corte y alega que la inferior erró, primero, al leelarar sin lngar la moción de la demandada formulada en [d momento del juicio para enmendar su contestación y, se-cundo, al dictar sentencia en contra de la prueba.
El primer error señalado es completamente frívolo. J comenzar la vista del caso en la corte inferior la demanLada solicitó permiso para enmendar su contestación agregando dos defensas especiales. La primera es al efecto de [ue la finca de la demandada estaba hipotecada y al aereelor hipotecario no se le había citado-, y por la segunda se (alegaba que en la finca de la demandante existían cuatro venpanas abiertas con vistas rectas sobre la finca de la demanIdada también a una distancia menor de dos metros. La deImandante se opuso a las enmiendas y la corte al denegar la moción de la demandada hizo constar en cuanto a la primera defensa que asumiendo que el acreedor hipotecario fuera una parte necesaria y propia la sentencia que se dictara si era [favorable a la demandante no- podría ■ obligar al acreedor y que por tanto su ausencia del pleito no podría perjudicar a la demandada ni a dicho acreedor; y en cuanto a la'segunda defensa resolvió que el hecho de que la demandante a su vez tuviera ventanas con vistas rectas sobre la propiedad de la •demandada en violación de la ley no constituía una defensa a la acción de la demandante pues en. todo caso lo que procedería sería que la demandada ejercitara su acción de negatoria de servidumbre en contra de la demandante.
La primera defensa equivalía a una excepción previa de •que existe un defecto de parte demandada, artículo 105 del Código de Enjuiciamiento Civil. De acuerdo con el artículo 108 del mismo código “Cuando ninguno de los extremos enu-merados en el artículo 105, constare en la demanda, la im-pugnación podrá hacerse en la contestación”, pero en el caso •de autos el defecto de parte demandada, de -existir, constaba *810de la demanda y debió levantarse la cuestión por excepcióxj previa.
En el caso de Waterman v. Canal-Lousiana Bank & Trus Co., 215 U. S. 33, 49, se definió el concepto de parte necesarii o indispensable en esta'forma:
“La relación de. una parte indispensable en el pleito debe ser tal que ninguna sentencia pueda dictarse en el caso que pueda hacer justicia entre las partes ya ante la corte, sin afectar perjudicialmente los derechos de dicha parte.”
En el caso- de Figueroa v. Figueroa, 23 D.P.R. 438, se r-e-| solvió que la corte puede, a iniciativa' propia ordenar que s< incluyan las partes necesarias en una acción pero no está| obligada, a moción del demandado, y contra el deseo del de-mandante, a traer nuevas partes que no sean necesarias, aun-| que sean partes que pudieron haber sido demandadas. Y véanse Nold v. Ozenberger, 152 Mo. App. 439, 133 S. W. 349; Kern v. Coffín, 203 Fed. 238 y 1 Sutherland, Code Pleading, Practice and Forms, Sec. 692.
No siendo eh alegado acreedor hipotecario una parte indispensable en el pleito, ya que la cuestión litigiosa entre la demandante y la demandada podía resolverse sin su in-tervención en el mismo, no erró la corte al ejercitar su dis-creción denegando la primera enmienda y tampoco al dene-gar la segunda, pues el hecho de que la demandada a. su vez-pueda tener o no- una causa de acción sobre negatoria de-servidumbre no constituye una defensa a la acción de la de-mandante.
El segundo señalamiento se refiere a la apreciaciónque de la prueba hizo la corte inferior. No se alega que actuara movida por pasión, prejuicio o parcialidad y a nuestrojuicio tanto la prueba testifical como el resultado de la inspección ocular demostraron sin dejar lugar a dudas que la. demandante probó los hechos alegados en su demanda. La. corte inferior dictó una extensa y bien razonada opinión, con amplias citas de nuestra jurisprudencia en las que se apli-*811can e interpretan los artículos 518 y 522 de nuestro Código Civil qne son los qne gobiernan este caso. La apelante no lia rebatido en forma alguna en su alegato dicha jurispru-dencia y más bien se limita a sostener que en estos tiempos modernos no debe aplicarse “la arcaica y patinosa voz del Código Civil” a situaciones como las que presenta el caso de autos ya que “aplicar estrictamente la vieja institución del Código Civil a una circunstancia como la presente sería extrangular el nuevo espíritu de estas generaciones del siglo XX”
Respetamos, en lo que vale, el criterio de la demandada, pero las cortes de justicia tienen que respetar y aplicar los mandatos de nuestro derecho sustantivo. Los que conside-ran que no debe subsistir deben acudir a la rama legislativa del gobierno para obtener su enmienda o derogación.

Debe confirmarse la sentencia apelada.